                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


DEMARIUS BARGINERE,

                     Petitioner,                        Case Number: 2:16-cv-10448
                                                        Honorable George Caram Steeh
v.

SHERMAN CAMPBELL,

                     Respondent.
                                            /

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
        CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Michigan state prisoner Demarius Barginere filed a habeas petition under 28

U.S.C. § 2254. Petitioner, who is presently incarcerated at the St. Louis Correctional

Facility in St. Louis, Michigan, challenges his convictions two counts of first-degree

premeditated murder, MICH. COMP. LAWS § 750.316(1)(a); two counts of assault with

intent to commit murder, MICH. COMP. LAWS § 750.83, and felony firearm, MICH. COMP.

LAWS § 750.227b. Petitioner seeks habeas relief on the ground that insufficient evidence

supported his convictions. For the reasons explained below, the Court denies the petition.

The Court also denies a certificate of appealability.

                                      I. Background

       Petitioner’s convictions arise from a shooting on August 9, 2013. On that date,

Petitioner’s ex-girlfriend, Tashana Kalka, drove Marcus Andrews’ car past Petitioner’s

house a couple of times. Four people were in the car: Andrews, Kalka, Courtney Smith,
and Brionna Long. The second time Kalka drove past Andrews’ house, someone threw a

brick at the vehicle. Andrews took over driving the car. Andrews parked the car around

the corner from Petitioner’s home. He exited the car and ran toward Andrews home.

Petitioner, Curado Nelson-Johnson, Andrea Trammel, and a man known as “Q” were

standing beside Petitioner’s Mercury Mountaineer. Andrews fired a gun in their

direction, then returned to the car and drove away toward the Southfield service drive.

       Petitioner drove his Mountaineer, with passengers Nelson-Johnson, Q, and

Trammel, to Terry Dawson’s apartment. Nelson-Johnson and Q exited the vehicle and

called to Dawson’s second-floor window. Nelson-Johnson yelled for Dawson to “drop

down a forty.” 5/7/13 Tr. at 150. Dawson dropped a gun to the waiting men. The men

returned to Petitioner’s vehicle. Petitioner drove to the Southfield service drive, where he

quickly caught up with Andrews’ vehicle. Petitioner pulled alongside Andrews’ vehicle

and slowed down. Nelson-Johnson fired into the vehicle.

       Kalka suffered five gunshot wounds. Andrews was struck three times. Both died

at the scene. A bullet grazed Lang’s face. Smith suffered no gunshot wounds.

       Petitioner was tried jointly with co-defendant Terry James Dawson before a single

jury in Wayne County Circuit Court. He was convicted of two counts of first-degree

premeditated murder, two counts of assault with intent to commit great bodily harm less

than murder, and felony firearm. On June 5, 2013, the trial court sentenced Petitioner to

life imprisonment without possibility of parole for the murder convictions, 18 to 30 years

for each of the assault with intent to commit great bodily harm convictions, and two years

                                             2
for the felony-firearm convictions.

       Petitioner filed an appeal of right in the Michigan Court of Appeals claiming that

insufficient evidence existed to support his convictions because no evidence presented at

trial showed that he knew Nelson-Johnson planned to shoot at Andrews’ group and

because Petitioner lacked the intent to aid and abet in the shooting. The Michigan Court

of Appeals affirmed Petitioner’s convictions. People v. Barginere, No. 316788, 2014 WL

5408991 (Mich. Ct. App. Oct. 23, 2014).

       Petitioner filed an application for leave to appeal in the Michigan Supreme Court

raising the same sufficiency of the evidence claim raised in the court of appeals. The

Michigan Supreme Court denied leave to appeal. People v. Barginere, 497 Mich. 1013

(Apr. 28, 2015).

       Petitioner then filed the pending habeas corpus petition.1 He raises this claim:

       Verdicts of guilty based upon insufficient evidence constituted a denial of
       Due Process.

                                       II. Standard

       Upon the filing of a habeas corpus petition, the court must promptly examine the

petition to determine “if it plainly appears from the face of the petition and any exhibits

annexed to it that the petitioner is not entitled to relief.” Rule 4, Rules Governing Section


       1
         Respondent argues that the petition should be dismissed or held in abeyance
because Petitioner failed to sign the petition as required by 28 U.S.C. § 2242, and Rule
2(c)(5), Rules Governing Section 2254 Cases in the United States District Courts.
Petitioner corrected this deficiency by filing a signed petition on October 18, 2016. See
ECF No. 8). Respondent’s request to dismiss or stay the petition is moot.

                                              3
2254 cases. If the court determines that the petitioner is not entitled to relief, the court

shall summarily dismiss the petition. McFarland v. Scott, 512 U.S. 849, 856 (1994)

(“Federal courts are authorized to dismiss summarily any habeas petition that appears

legally insufficient on its face”). The habeas petition does not present grounds which

may establish the violation of a federal constitutional right. The petition will be

dismissed.

          Review of this case is governed by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to a writ of

habeas corpus only if he can show that the state court’s adjudication of his claims –

          (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the
          Supreme Court of the United States; or

          (2) resulted in a decision that was based on an unreasonable determination
          of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

          “[A] state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011). To obtain habeas relief in

federal court, a state prisoner is required to show that the state court’s rejection of his

claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id.

at 103.


                                                 4
                                      III. Discussion

       In his sole claim for habeas corpus relief, Petitioner argues that insufficient

evidence supports his convictions. Specifically, he claims that the prosecutor presented

no evidence to support a finding that Petitioner knew that Nelson-Johnson intended to

shoot into Andrews’ vehicle. Petitioner acknowledges that he drove Nelson-Johnson to

Dawson’s house to retrieve a gun, but Petitioner claims he did so believing that Nelson-

Johnson intended only to use it for his own protection. Petitioner further claims that he

did not attempt to locate Andrews’ car after Nelson-Johnson retrieved a gun. The

encounter on the Southfield service drive, according to Petitioner, was a chance

occurrence. Petitioner claims he was surprised when Nelson-Johnson fired into Andrews’

vehicle.

       “[T]he Due Process Clause protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). On direct review, review

of a sufficiency of the evidence challenge must focus on whether “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). In the habeas context, “[t]he

Jackson standard must be applied ‘with explicit reference to the substantive elements of

the criminal offense as defined by state law.’” Brown v. Palmer, 441 F.3d 347, 351 (6th

Cir. 2006) (quoting Jackson, 443 U.S. at 324 n.16).

                                              5
       “Two layers of deference apply to habeas claims challenging evidentiary

sufficiency.” McGuire v. Ohio, 619 F.3d 623, 631 (6th Cir. 2010) (citing Brown v.

Konteh, 567 F.3d 191, 204-05 (6th Cir. 2009)). First, the Court “must determine whether,

viewing the trial testimony and exhibits in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Brown, 567 F.3d at 205 (citing Jackson, 443 U.S. at 319). Second, if

the Court were “to conclude that a rational trier of fact could not have found a petitioner

guilty beyond a reasonable doubt, on habeas review, [the Court] must still defer to the

state appellate court’s sufficiency determination as long as it is not unreasonable.” Id. In

short, “deference should be given to the trier-of-fact’s verdict, as contemplated by

Jackson; [then] deference should be given to the [state court’s] consideration of the trier-

of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir.

2008) (citation omitted). The Jackson standard is “exceedingly general” and therefore

Michigan courts are afforded “considerable leeway” in its application. Davis v. Lafler,

658 F.3d 525, 535 (6th Cir. 2011).

       Under Michigan law, to convict a defendant of first-degree murder, the

prosecution must prove that the defendant intentionally killed the victim and that the

killing was premeditated and deliberate. People v. Anderson, 531 N.W.2d 780, 786

(Mich. Ct. App. 1995). Premeditation and deliberation may be established by evidence

showing: “(1) the prior relationship of the parties; (2) the defendant’s actions before the

killing; (3) the circumstances of the killing itself; and (4) the defendant’s conduct after the

                                              6
homicide.” People v. Schollaert, 194 Mich. App. 158, 170 (1992). Direct or

circumstantial evidence and reasonable inferences arising from that evidence may

constitute satisfactory proof of the elements of an offense, People v. Jolly, 442 Mich. 458,

466 (1993), including the identity of the perpetrator, Dell v. Straub, 194 F. Supp. 2d 629,

647 (E.D. Mich. 2002), and the defendant’s intent or state of mind. People v. Dumas, 454

Mich. 390, 398 (1997). The elements for assault with intent to murder in Michigan are

“(1) an assault, (2) with an actual intent to kill, [and] (3) which, if successful, would make

the killing murder.” People v. McRunels, 603 N.W.2d 95, 102 (Mich. Ct. App. 1999).

       To convict a defendant under an aiding and abetting theory, a prosecutor must

show: (1) the crime charged was committed by the defendant or some other person; (2)

the defendant performed acts or gave encouragement that assisted the commission of the

crime; and (3) the defendant intended the commission of the crime or knew that the

principal intended to commit the crime at the time he gave aid and encouragement. Riley

v. Berghuis, 481 F.3d 315, 322 (6th Cir. 2007) (citing People v. Carines, 597 N.W.2d

130, 135 (1999)). An “aider and abettor’s state of mind may be inferred from all the facts

and circumstances. Factors that may be considered include a close association between

the defendant and the principal, the defendant’s participation in the planning or execution

of the crime, and evidence of flight after the crime.” Carines, 460 Mich. at 758. “The

quantum of aid or advice is immaterial as long as it had the effect of inducing the crime.”

People v. Lawton, 196 Mich. App 341, 352 (1992).

       The Michigan Court of Appeals held that sufficient evidence was presented to

                                              7
sustain Petitioner’s convictions:

       Barginere was present and involved in nearly all of the events leading up to
       the shooting. Barginere was standing in front of his house when Andrews
       fired shots, and he drove Nelson-Johnson, Trammel, and “Q”2 directly to
       Dawson’s apartment. During the drive to Dawson’s apartment,
       conversation in the vehicle involved the need to retrieve the handgun from
       Dawson. Barginere watched from the front seat of the vehicle as Dawson
       dropped the handgun down to Nelson-Johnson. Though it was not stated on
       the record that Barginere knew where Andrews’s vehicle would be located,
       he drove to the Southfield Freeway service drive, where Andrews’s vehicle
       was located. Barginere pulled the vehicle alongside Andrews’s vehicle, and
       remained in that position until Nelson-Johnson had fired numerous shots at
       Andrews’s group. Barginere drove the vehicle away from the scene after
       Nelson-Johnson finished firing several shots.

       Taking the evidence in the light most favorable to the prosecution, a
       reasonable jury could have concluded that Barginere intended to aid and
       abet Nelson-Johnson in attacking Andrews’s group. Barginere directly
       participated in the offenses by driving to retrieve the gun, driving to
       Andrews’s group, and positioning his vehicle so that Nelson-Johnson could
       shoot at them several times. Considering Nelson-Johnson had just retrieved
       the gun from Dawson, there was no other reasonable explanation for
       Barginere’s decision to pull alongside Andrews’s vehicle besides his clear
       desire to help Nelson-Johnson shoot at Andrews’s group. Further, because
       Andrews had shot at Barginere and the group of men outside his house
       earlier in the day, Barginere had a clear motive that explains his desire to
       help Nelson-Johnson kill Andrews and his group. At the very least, based
       on the circumstances, Barginere knew that the probable and natural
       consequence of driving Nelson-Johnson to retrieve a handgun and then
       pulling alongside Andrews’s vehicle was that Nelson-Johnson would shoot
       at Andrews’s group.
       2
        “Q” is otherwise unnamed in the lower court file. He was present in the
       vehicle with Barginere on the day of the shooting.

Barginere, 2014 WL 5408991 at *4.

       When assessing a sufficiency of the evidence claim on habeas review, the Court

may not re-weigh evidence or redetermine witness credibility. Marshall v. Lonberger,

                                            8
459 U.S. 422, 434 (1983). The Court presumes the correctness of the facts relied upon by

the Michigan Court of Appeals; Petitioner has not rebutted that presumption. The

evidence that Petitioner drove to Dawson’s house knowing that Nelson-Johnson intended

to retrieve a gun, that he saw Dawson toss the gun to Nelson-Johnson, that he drove up

alongside Andrews’ vehicle until the shots were fired and then drove away was more than

sufficient to support the Michigan Court of Appeals’ decision. Habeas relief is denied.

                             IV. Certificate of Appealability

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA

may be issued “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U .S.C. § 2253(c)(2). A petitioner must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citation omitted). In this case, the Court concludes that reasonable jurists would not

debate the conclusion that the petition fails to state a claim upon which habeas corpus

relief should be granted. Therefore, the Court will deny a certificate of appealability.

                                       V. Conclusion

       For the reasons set forth above, the court finds that Petitioner is not entitled to

habeas corpus relief. Accordingly,

       IT IS ORDERED that the petition for a writ of habeas corpus and a certificate of

                                               9
appealability are DENIED.

Dated: February 6, 2019
                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE

                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record and
                   Demarius Barginere, 877500, St. Louis Corr. Facility, 8585 N.
                                Croswell Rd, St. Louis, MI 48880 on
                       February 6, 2019, by electronic and/or ordinary mail.

                                      s/Marcia Beauchemin
                                         Deputy Clerk




                                                10
